DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 07/29/2022 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the currently amended claims.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 12, 15-19 and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the claimed feature of “assistance demodulation information, wherein the assistance demodulation information is configured to demodulate information transmitted over a physical downlink control channel” presented in the currently amended claims, the applicant disagrees with the previously presented rejections based on Islam and Fu.  The applicant argues that a “DMRS”, as recited in Islam and Fu, is a reference signal for demodulating the PDCCH, rather than assistant information for demodulation “information transmitted over a physical downlink control channel”.  The Examiner does not see the difference being contended by the applicant, as a DMRS is used in demodulating the PDCCH (as agreed by the applicant), the DMRS must also “assist” in demodulating the information transmitted over the PDCCH, as the DMRS is used in demodulating the PDCCH, thereby assist in the demodulating and obtaining the information transmitted over the PDCCH.  The Examiner does not find this argument persuasive and maintains the previously presented rejections with regard to the claimed feature of “assistance demodulation information, wherein the assistance demodulation information is configured to demodulate information transmitted over a physical downlink control channel”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-7, 12, 17-18 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2021/0195521) in views of Islam (US 2019/0059056), Fu (US 2021/0266135) and He (US 2019/0254110).
Muller discloses the following features.
	Regarding claim 1, a wakeup method applied to a base station (see Radio Network Node 12 in Fig. 1, which transmits a wake-up message 26 along with control information 20 to the UE 14), comprising:
	determining user equipment to be waked up (see step 630 in Fig. 9 and paragraph [0116], which recites “the user equipment 14 is to operate in a sleep state during the off-duration period. The method 600 as shown further includes indicating to the user equipment 14 whether to monitor a control channel 18 (e.g., a Physical Downlink Control Channel, PDCCH) during the on-duration period of a C-DRX cycle 14 or to operate in the sleep state during the on-duration period, by respectively transmitting or not transmitting a message 26 (e.g., a DCI message on a PDCCH) based on the DRX-RNTI 22 during a wake-up monitoring period 24 (Block 630)”);
	sending a wakeup signal block to the user equipment (see wake-up message 26 and control information 20 in Fig. 1 and step 630 in Fig. 9), wherein the wakeup signal block comprises a wakeup signal comprises a wakeup signal (see wake-up message 26 in Fig. 1) and a physical channel (see control information 20, which is the DCI on the PDCCH as shown in paragraph [0046], wherein the PDCCH is a physical channel), the physical channel is configured to transmit assistance information, and the assistance information is configured to assist the user equipment in receiving or sending a signal (see “wherein the message is a downlink control information, DCI, message received on a PDCCH, and wherein the user equipment is configured to attempt to decode the message by using the DRX-RNTI to check a cyclic redundancy code, CRC, included in the DCI message” recited in claim 49, wherein the decoding information is considered to be assistance information for receiving a signal).
Regarding claim 6, wherein the assistance information comprises assistance grouping information, and the user equipment uses the assistance grouping information to determine whether a user equipment group to which the user equipment belongs corresponds to a user equipment group indicated by the assistance grouping information (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; also see step 530 in Fig. 8, wherein the UE determine whether the message is directed to its group by decoding the received message using the DRX-RNTI).
Regarding claim 7, wherein the wakeup signal comprises assistance grouping information, and the user equipment uses the assistance grouping information to determine whether a user equipment group to which the user equipment belongs corresponds to a user equipment group indicated by the assistance grouping information  (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; also see step 530 in Fig. 8, wherein the UE determine whether the message is directed to its group by decoding the received message using the DRX-RNTI).
Regarding claim 12, a wakeup method, performed by user equipment  (see UE 14 in Fig. 1, which receives a wake-up message 26 along with control information 20 from the Radio Network Node 12), comprising:
	receiving a wakeup signal block sent from a bae station (see wake-up message 26 and control information 20 in Fig. 1 and step 630 in Fig. 9), wherein the wakeup signal block comprises a wakeup signal comprises a wakeup signal (see wake-up message 26 in Fig. 1) and a physical channel (see control information 20, which is the DCI on the PDCCH as shown in paragraph [0046], wherein the PDCCH is a physical channel); and
	receiving or sending signal according to assistance information transmitted over the physical channel (see “wherein the message is a downlink control information, DCI, message received on a PDCCH, and wherein the user equipment is configured to attempt to decode the message by using the DRX-RNTI to check a cyclic redundancy code, CRC, included in the DCI message” recited in claim 49, wherein the decoding information is considered to be assistance information for receiving a signal).
Regarding claim 14, wherein the assistance information comprises assistance indication information, and receiving or sending the signal according to the assistance information transmitted over the physical comprises:
determining beams corresponding to receiving and sending the signal respectively according to the assistance indication information (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; ).
Regarding claim 17, wherein the assistance information comprises assistance grouping information and receiving or sending the signal according to the assistance information transmitted over the physical channel comprises: determining a user equipment group to which the user equipment belongs according to the assistance grouping information (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; also see step 530 in Fig. 8, wherein the UE determine whether the message is directed to its group by decoding the received message using the DRX-RNTI).
Regarding claim 18, wherein the wakeup signal comprises assistance grouping information, and the user equipment uses the assistance grouping information to determine whether a user equipment group to which the user equipment belongs corresponds to a user equipment group indicated by the assistance grouping information (see “grouping UEs associated with a same beam set and further assigning the same DRX cycle to each UE in the group. By assigning the same DRX cycle to all UEs in a group, the UEs will wake up in groups 220, 240, 260, at the same active time occasions according to the DRX cycle assigned to the group” recited in paragraph [0094], which shows that the UEs are grouped to DRX cycle based on beam, Fig. 6 also demonstrate this feature; also see claim 51, which recites “wherein the DRX-RNTI is assigned to a group of user equipments that includes the user equipment, and wherein one or more of: the user equipments in the group are assigned the same C-DRX phase within the C-DRX cycle, wherein the C-DRX phase is the on-duration period of the C-DRX cycle; and the user equipments in the group are associated with the same active or monitored set of beams”; and see Fig. 1 and paragraph [0048], wherein the UE receives the DRX-RNTI from the radio network node, as assistance information; also see step 530 in Fig. 8, wherein the UE determine whether the message is directed to its group by decoding the received message using the DRX-RNTI).
Regarding claim 47, a communication device  (see UE 14 in Fig. 1, which receives a wake-up message 26 along with control information 20 from the Radio Network Node 12), comprising:
a processor; and
a memory storing instructions executable by the processor (see memory processor configuration shown in Fig. 7), 
wherein the processor is configured to:
receive a wakeup signal block sent from a bae station (see wake-up message 26 and control information 20 in Fig. 1 and step 630 in Fig. 9), wherein the wakeup signal block comprises a wakeup signal comprises a wakeup signal (see wake-up message 26 in Fig. 1) and a physical channel (see control information 20, which is the DCI on the PDCCH as shown in paragraph [0046], wherein the PDCCH is a physical channel); and
	receive or send signal according to assistance information transmitted over the physical channel (see “wherein the message is a downlink control information, DCI, message received on a PDCCH, and wherein the user equipment is configured to attempt to decode the message by using the DRX-RNTI to check a cyclic redundancy code, CRC, included in the DCI message” recited in claim 49, wherein the decoding information is considered to be assistance information for receiving a signal).
	Muller does not disclose the following features: regarding claims 1,12 and 47, wherein the assistance information comprises assistance demodulation information, wherein the assistance demodulation information is configured to demodulate information transmitted over a physical downlink control channel, and assistance indication information, wherein the assistance indication information is configured to indicate beams corresponding to signal receiving and signal sending of the user equipment respectively.
	Islam discloses the following features.
Regarding claims 1,12 and 47, the assistance information comprises assistance demodulation information (see “the first wakeup message may be (or be transmitted in) any combination of a PDCCH message, a CSI-RS, a demodulation reference signal (DMRS)” recited in paragraph [0107]). 
Fu discloses the following features.
Regarding claims 1,12 and 47, wherein the assistance demodulation information is configured to demodulate information transmitted over a physical downlink control channel (see “a Demodulation Reference Signal (DMRS) for demodulating the PDCCH” recited in paragraph [0301]).
He discloses the following features.
Regarding claims 1,12 and 47, the assistance information comprises assistance indication information, wherein the assistance indication information is configured to indicate beams corresponding to signal receiving (see “WUS can be used to indicate the Tx beam information for the PDCCH in the next DRX cycle” recited in paragraph [0299], wherein the UE receives signal on the PDCCH transmitted from the base station; the Tx beam indicated by the WUS is therefore a beam the UE receives the PDCCH) and signal sending (see “For a PUCCH resource indicated by a WUS, the PUCCH resource can be configured with a same serving beam and time-frequency resources in each beam specific WUS. Then, the PUCCH-SpatialRelationInfo parameter in each PUCCH resource configuration for each WUS is same and is used to indicate the transmission beam that the UE applies for the transmission of a PUCCH on the PUCCH resource” recited in paragraph [0330]) of the user equipment respectively.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Muller using features, as taught by Islam, Fu and He, in order to  in order to demodulate the PDCCH (see paragraph [0107] of Islam and paragraph [0301] of Fu) and in order to initiate beam management (see paragraph [0298] of He).

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Islam, Fu and He as applied to claims 3 and 12 above, and further in view of Lin (US 2021/0321464)
Muller, Islam, Fu and He disclose features as shown above.
Muller does not disclose the following features: regarding claims 4 and 15, wherein the user equipment is in a connected state, and the assistance indication information comprises at least one of index information of a synchronization signal block or a channel state information reference signal; regarding claims 5 and 16, wherein the user equipment is in an idle state, and the assistance indication information comprises index information of a synchronization signal block.
Lin discloses the following features.
Regarding claims 4 and 15, wherein the user equipment is in a connected state, and the assistance indication information comprises at least one of index information of a synchronization signal block or a channel state information reference signal (see “at least the time index of SSB is indicated to the UE. The position(s) of actual transmitted SSBs is informed for helping CONNECTED/IDLE mode measurement, for helping a CONNECTED mode UE to receive downlink data/control in unused SSBs, and potentially for helping an IDLE mode UE to receive downlink data/control in unused SSBs” recited in paragraph [0042]).
Regarding claims 5 and 16, wherein the user equipment is in an idle state, and the assistance indication information comprises index information of a synchronization signal block (see “at least the time index of SSB is indicated to the UE. The position(s) of actual transmitted SSBs is informed for helping CONNECTED/IDLE mode measurement, for helping a CONNECTED mode UE to receive downlink data/control in unused SSBs, and potentially for helping an IDLE mode UE to receive downlink data/control in unused SSBs” recited in paragraph [0042]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Muller, Islam, Fu and He using features, as taught by Lin, in order to help the UE to receive downlink data/control (see paragraph [0042] of Lin).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Islam, Fu and He as applied to claims 18 above, and further in view of Beale (US 11,310,001)
Muller, Islam, Fu and He disclose features as shown above.
Muller does not disclose the following features: regarding claim 19, wherein the wakeup signal is an orthogonal pseudo-random sequence.
Beale discloses the following features.
Regarding claim 19, wherein the wakeup signal is an orthogonal pseudo-random sequence (see “WUS…orthogonal…pseudo-random sequence” recited in column 11, lines 14-54).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Muller, Islam, Fu and He using features, as taught by Beale, in order to provide good correlation properties at the UE receiver and low PAPR for the transmitted signal (see column 11, lines 14-54 of Beale).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473